EXHIBIT 99.1 May 17, 2010 2:00 p.m. Pacific Time Company Press Release SOURCE: Cowlitz Bancorporation CONTACTS: Richard J. Fitzpatrick, President and CEO Gerald L. Brickey, CFO (360) 423-9800 LONGVIEW, Wash., May 17, 2010/PRNewswire/ Cowlitz Bancorporation Announces First Quarter 2010 Financial Results Cowlitz Bancorporation (NASDAQ: CWLZ), the holding company for Cowlitz Bank, today reported a net loss for the first quarter of 2010. The Company has continued its efforts to reduce its concentration of real estate construction and development loans by pursuing resolution of nonperforming loans, aggressively recognizing loan losses and charging off impairments. For the first quarter of 2010, the Company recorded a $9.7 million provision for credit losses which, when combined with $1.4 million of OREO and problem loan expenses and $0.5 million of deposit insurance premiums, resulted in a net loss of $12.2 million, or $23.77 per share.
